Citation Nr: 1104426	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  10-00 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by 
no worse than a Level II hearing in the right ear and no worse 
than a Level III hearing in the left ear. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.85 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

Also, the Veteran was afforded VA examinations in August 2007, 
August 2008, and November 2009, to evaluate the severity of his 
hearing loss disability.  The Board finds that the August 2008 
and November 2009 VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's prior 
medical history, his lay assertions and current complaints, and 
because they described his hearing loss disability in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal 
quotations omitted).   Moreover, the August 2008 and November 
2009 VA examiners fully described the functional effects caused 
by the Veteran's hearing loss disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Finally, the Veteran 
has not asserted, and the evidence does not show, that his 
symptoms have materially increased in severity since the most 
recent evaluation in November 2009.  See 38 C.F.R. §§ 3.326, 
3.327 (reexaminations will be requested whenever VA determines 
there is a need to verify the current severity of a disability, 
such as when the evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The 
Board accordingly finds no reason to remand for further 
examination.    

The Board recognizes that the August 2007 VA examiner did not 
provide audiological evaluation results findings expressed in 
terms conforming to the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The Board finds that it is not 
necessary to request clarification from the August 2007 VA 
examiner in light of an August 2008 private examiner's opinion 
that the Veteran's hearing loss disability was essentially 
unchanged from the results of an audiological evaluation 
performed (by the same private examiner) two years prior, in 
October 2006.  Consistent with the August 2008 private examiner's 
opinion, the evidence subsequent to the August 2007 VA 
examination shows audiological evaluation results substantially 
similar throughout the period of appellate review.  Accordingly, 
remand is not necessary on this basis.  See Savage v. Shinseki, 
24 Vet. App. 124 (2010).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that a compensable evaluation is warranted 
for his service-connected bilateral hearing loss disability.  

As an initial matter, the Board points out that the Veteran, 
throughout numerous correspondence submitted in support of his 
claim, has reiterated his contentions that he now has a hearing 
loss disability that had its onset during his active duty service 
in Korea.  The Board emphasizes that this issue is not in 
dispute.  The RO previously granted service connection for a 
disability manifested by bilateral hearing loss.  The award of 
service connection for the hearing loss disability is recognition 
that the disability was caused by the circumstances he has 
repeatedly described as occurring during his service.  See 
38 C.F.R. § 3.303.  Accordingly, the only issue on appeal is 
whether he is entitled to a higher disability rating due to the 
current severity of his hearing loss disability.

In this regard, Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. 41.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his August 2008 claim.

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in 
a Puretone Threshold Average for each ear.  Id.  The Puretone 
Threshold Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 C.F.R. 
§ 4.85.  Id.  This results in a score, expressed as a Roman 
numeral, for each ear.  Id.  The Roman numeral scores for both 
ears are then charted in Table VII of 38 C.F.R. § 4.85, and the 
intersection of the scores provides the percentage of disability.  
Id.

Effective June 10, 1999, exceptional patterns of hearing 
impairment, which cannot always be accurately assessed under the 
standards of 38 C.F.R. § 4.85, may be evaluated under the 
provisions of 38 C.F.R. § 4.86.  These provisions apply when 
either the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when 
the puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If 
either of these provisions applies, each ear is evaluated 
separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation 
for the ear with an exceptional pattern of hearing impairment is 
derived from Table VI or VIa, whichever results in the higher 
numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned 
numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that 
the use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In the present case, the Board finds that the Veteran's service-
connected hearing loss does not warrant a compensable evaluation.

The pertinent evidence during the period of appellate review, 
beginning in August 2007, first includes results of an August 
2007 VA audiological evaluation.  The VA examiner noted the 
Veteran's difficulty hearing.  Audiometer results were not 
provided.  The VA examiner's assessment was bilateral moderate 
sensorineural hearing loss (SNHL) "on clinical evaluation."  The 
Board notes that because the VA examiner did not provide 
audiometer or speech discrimination scores, the results of the VA 
examination are not acceptable for VA rating purposes.  38 C.F.R. 
§ 4.85(a).  

The Veteran underwent a second VA audiological evaluation in 
February 2008.  The examiner noted the current complaints of 
problems hearing in most situations, particularly noisy 
environments.  For instance, the Veteran would need to constantly 
ask his wife to repeat herself.  Audiometric results were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50
60
60
60
58
LEFT
N/A
30
50
55
55
48

Speech recognition scores were 86 percent right ear and 90 
percent left ear.  The audiologist diagnosed mild to moderately 
severe SNHL in each ear.  

Applying the February 2008 VA examination results to Table VI of 
38 CFR 4.85, a Roman Numeral III is derived for the left ear.  
The left ear is considered the poorer ear for 38 CFR 4.85's Table 
VII.  From Table VI of 38 CFR 4.85, Roman Numeral II is 
determined for the right ear.  A noncompensable (zero percent) 
evaluation is derived from Table VII of 38 CFR 4.85 by 
intersecting row II, the better ear, with column III, the poorer 
ear.    

In August 2008, the Veteran underwent a private audiological 
evaluation.  Audiometric results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
40
55
60
65
55
LEFT
N/A
40
50
55
60
51

Speech recognition scores were 88 percent right ear and 92 
percent left ear, though it is unclear what standard of testing 
was used.  The audiologist diagnosed downsloping nerve hearing 
loss essentially unchanged from his examination two years prior.  

Charting the private August 2008 audiological evaluation results 
on Table VIa (because the speech discrimination scores may not 
have been taken under the appropriate testing method) of 38 CFR 
4.85, a Roman Numeral III is derived for the left ear.  From 
Table VI of 38 CFR 4.85, Roman Numeral III is determined for the 
right ear.  A noncompensable (zero percent) evaluation is derived 
from Table VII of 38 CFR 4.85 by intersecting row III, the better 
ear, with column III, the poorer ear.  

Also pertinent, the Veteran submitted several statements written 
in September 2008, including from his son-in-law, friends, and 
neighbors, indicating that he had "severe" and "much worse" 
hearing loss involving progressive ear problems.  

Then, in August 2009, the Veteran himself wrote that he was 
wearing hearing aids.  He also wrote that his hearing loss "ha[d] 
definitely gotten worse."  

Accordingly, in November 2009, he underwent another VA 
audiological evaluation.  The examiner noted the pertinent 
history, including treatment during service.  The VA examiner 
also noted the Veteran's current complaints, including that he 
was lost without his hearing aids, which he required for everyday 
communication purposes.  Otherwise, the VA examiner commented 
that there was no reported change since the prior VA examination 
in February 2008.  The VA examiner then reported audiometric 
results as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45
55
60
55
53.75
LEFT
N/A
35
50
55
55
48.75

Speech recognition scores were 84 percent in each ear.  The VA 
examiner diagnosed mild to moderately severe SNHL in each ear.  
The hearing loss caused significant effects on the Veteran's 
occupation.  

Charting the November 2009 VA examination results on Table VI of 
38 CFR 4.85, a Roman Numeral II is derived for the left ear.  
Also from Table VI of 38 CFR 4.85, Roman Numeral II is determined 
for the right ear.  A noncompensable (zero percent) evaluation is 
derived from Table VII of 38 CFR 4.85 by intersecting row II, the 
better ear, with column II, the poorer ear.  

Finally, the record contains VA outpatient treatment records, 
including from December 2009, showing complaints of hearing loss 
requiring hearing aids.  

This evidence, in summary, shows that a compensable evaluation is 
not warranted for the Veteran's service-connected bilateral 
hearing loss disability.  "Staged ratings" are not warranted 
because the schedular criteria for a higher rating were not met 
at any time during the period under appellate review.  See Hart, 
21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate, because 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's bilateral hearing loss 
disability.  He has written in several statements emphasizing 
that he requires hearing aids.  The schedular ratings for 
evaluating hearing loss, however, are intended to make proper 
allowance for hearing aids.  See 38 C.F.R. § 4.85.  As the rating 
schedule is adequate to evaluate his hearing loss disability, 
referral for extraschedular consideration is not in order.  See 
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.




ORDER

A compensable evaluation for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


